440 F.2d 1346
UNITED STATES of America, Plaintiff-Appellee,v.Ricardo HERNANDEZ-CARRERAS, Defendant-Appellant.
No. 26476.
United States Court of Appeals, Ninth Circuit.
April 20, 1971.

William J. Risner, Thomas A. Zlaket, of Estes, Browning & Zlaket, Tucson, Ariz., for defendant-appellant.
Richard K. Burke, U. S. Atty., James M. Wilkes, Asst. U. S. Atty., Tucson, Ariz., for plaintiff-appellee.
Before CARTER, WRIGHT and TRASK, Circuit Judges.
PER CURIAM:


1
Appellant was convicted of violating 26 U.S.C. § 4744(a), following acceptance of his plea of guilty. On appeal he contends that the district court should have given him an opportunity to rebut damaging evidence in the presentencing report.


2
Under Rule 32(a), Federal Rules of Criminal Procedure, appellant did have "an opportunity * * * to present any evidence in mitigation of punishment." Our review of the record reveals that appellant's attorney did examine the presentence report prior to sentencing and so stated to the court, and was given the opportunity allowed by Rule 32(a). Hence, appellant's contention on appeal is without merit.


3
Affirmed.